Exhibit 10.2

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

FOR NON-VIRGINIA-BASED COVERED OFFICERS (“2013 NON-VIRGINIA EMCP”)

Program Document

Effective January 1, 2013

 

Covered Positions    This Program Document applies to non-Virginia-based Covered
Officers. Freddie Mac’s Chief Operating Officer (“COO”), all Executive Vice
Presidents (“EVPs”), and all Senior Vice Presidents (“SVPs”) are each considered
a “Covered Officer,” unless an employee’s participation as a Covered Officer is
specifically excluded in a separate agreement. A Covered Officer is considered
non-Virginia-based if he or she is primarily or principally assigned to provide
services from a work location outside of the Commonwealth of Virginia.

Covered Position

Participation

Requirement

   Participation in the 2013 Non-Virginia EMCP is conditioned on the Covered
Officer’s agreement to the terms and conditions set forth herein and in the 2013
EMCP Recapture and Forfeiture Agreement (the “Recapture Agreement”). A Covered
Officer who does not agree to the terms of both the 2013 Non-Virginia EMCP and
the Recapture Agreement will receive only Base Salary. The terms and conditions
set forth in the Recapture Agreement are incorporated in and made a part of this
2013 Non-Virginia EMCP. Target Total Direct Compensation1    A Covered Officer’s
target total direct compensation (“Target TDC”) is the sum of Base Salary and
Deferred Salary, each of which is paid in cash. Base Salary    Base Salary is
earned and paid on the company’s standard payroll cycle and cannot exceed
$500,000 without FHFA approval. Deferred Salary    The portion of Target TDC not
paid in Base Salary is Deferred Salary. Deferred Salary is available to be
earned and is provisionally credited on the company’s standard payroll cycle. It
is actually earned and will be paid following a determination that certain
contingencies and conditions precedent have been met (see “When Deferred Salary
is Earned” and “When Deferred Salary is Paid,” below).                  
Deferred Salary consists of the following two elements:                     
At-Risk Deferred Salary – The amount of At-Risk Deferred Salary that is
available to be earned shall be equal to 30% of the Covered Officer’s Target
TDC. The amount of At-Risk Deferred Salary available to be earned in a calendar
year is subject to reduction based on corporate and individual performance as
follows:                      Ø    One-half of At-Risk Deferred Salary (or 15%
of Target TDC) is subject to reduction based on an assessment by the
Compensation Committee (the Committee) of the Board of Directors and the Federal
Housing Finance Agency (FHFA) of performance against Conservatorship Scorecard
objectives relevant for the calendar year in which the At-Risk Deferred Salary
is available to be earned.2 The reduction can range from 0% (no reduction) to
100% (the maximum reduction).                        Ø    One-half of At-Risk
Deferred Salary (or 15% of Target TDC) is subject to reduction based on the
Covered Officer’s performance against individual objectives and an assessment of
the company’s performance against corporate goals which are complementary to
Conservatorship Scorecard

 

 

1 

Initially expressed as an annual rate. Amount will be prorated, as appropriate,
to reflect date of hire, promotion into a Covered Position, date of termination,
or other adjustment to Target TDC.

2 

For the Covered Officer leading the Internal Audit function, the reduction will
be based on the appropriate Board committee’s and FHFA’s assessment of
performance against the Internal Audit Scorecard objectives.



--------------------------------------------------------------------------------

2013 Non-Virginia Executive Management Compensation Program

Page 2 of 5

Effective January 1, 2013

 

Deferred Salary

(continued)

             objectives, each relevant for the calendar year in which the
At-Risk Deferred Salary is earned. The total reduction can range from 0% (no
reduction) to 100% (the maximum reduction).                       A Covered
Officer’s performance during the calendar year for which the At-Risk Deferred
Salary is available to be earned will be assessed by the Chief Executive
Officer, in his/her sole discretion, pursuant to the performance assessment
process in effect for such year.                         At-Risk Deferred Salary
payments for Covered Officers are subject to review and approval by the
Committee and FHFA.                   Fixed Deferred Salary – The amount of
Fixed Deferred Salary that is available to be earned shall be equal to the
Covered Officer’s Target TDC less Base Salary and less At-Risk Deferred Salary
and is not subject to reduction based on either corporate or individual
performance.                Payment of both At-Risk and Fixed Deferred Salary is
also subject, if applicable, to the “Treatment Upon Termination” provisions set
forth below.

When Deferred Salary

is Earned

   A Covered Officer’s right to receive and retain any provisionally credited
but unpaid Deferred Salary is subject to the following contingencies and
conditions precedent, and provisionally credited but unpaid Deferred Salary is
earned only when such contingencies and conditions have been satisfied: (a) in
the case of At-Risk Deferred Salary, the applicable corporate and individual
performance conditions have been met, as established through the performance
assessment and reduction process for At-Risk Deferred Salary; and (b) in the
case of Fixed Deferred Salary, the Covered Officer has completed any requisite
period of continuous employment with Freddie Mac as described further in
Treatment Upon Termination: Fixed Deferred Salary. The failure to fulfill any
contingency or condition precedent will prevent the Covered Officer’s
entitlement to Deferred Salary.

When Deferred Salary

is Paid

  

Deferred Salary is paid only if the relevant controlling contingencies and
conditions precedent are met (see When Deferred Salary is Earned above), after
application of (i) the performance assessment and reduction process and (ii) any
relevant forfeiture and recapture provisions.

            Any Deferred Salary that is payable to a Covered Officer as
described above and that was available to be earned and provisionally credited
in one quarter shall be paid in cash on the last business day of the
corresponding quarter of the following calendar year (the “Approved Payment
Schedule”).

Impact on Retirement,

Executive, and Welfare

Plans

   The treatment of Base Salary and Deferred Salary as compensation for purposes
of Freddie Mac’s retirement and welfare benefit plans is governed by the actual
terms of those plans. The table below summarizes whether the Base Salary and
Deferred Salary a Covered Officer receives while an active employee are treated
as compensation for purposes of the following Freddie Mac retirement and welfare



--------------------------------------------------------------------------------

2013 Non-Virginia Executive Management Compensation Program

Page 3 of 5

Effective January 1, 2013

 

Impact on Retirement,

Executive, and Welfare

Plans (continued)

     

benefit plans. Freddie Mac retains the right to amend, revise or discontinue any
of the retirement and welfare benefit plans and the terms of each plan will
prevail in the event that there is any conflict between those terms and the
table below:

 

        

Freddie Mac’s Retirement and Welfare

Benefit Plans

   Base Salary Considered   Compensation?      Deferred Salary Considered
Compensation?           

 

Tax-Qualified Thrift/401(k)

  

 

Yes

  

 

Yes

          

 

Tax-Qualified Employees’ Pension3

  

 

Yes

  

 

Yes

          

 

Non-Qualified Supplemental Executive Retirement Plans (SERP)3,4

  

 

Yes

  

 

Yes

          

 

Group Term Life Insurance

  

 

Yes

  

 

No

          

 

Group Universal Life Insurance

   Yes    No           

 

Long-Term Disability Plan

   Yes    No           

 

Accidental Death and Personal Loss Insurance

  

 

Yes

  

 

No

          

 

Business Travel Accident Insurance

  

 

Yes

  

 

No

          

 

Worker’s Compensation

  

 

Yes

  

 

No

          

 

Purchase/Payout of Vacation

  

 

Yes

  

 

No

            

 

Any Base Salary or Deferred Salary a Covered Officer receives after termination
of employment is NOT treated as compensation for purposes of any Freddie Mac
retirement or welfare benefit plan.

 

 

Treatment Upon

Termination:

Base Salary

     

 

Base Salary will cease upon termination of employment, regardless of the reason
for such termination.

 

 

3 

Employees hired or rehired on or after January 1, 2012 are not eligible to
participate in the Pension Plan or the Pension SERP.

4 

Compensation for the purposes of the Non-Qualified SERP may not exceed two times
a Covered Officer’s Base Salary.



--------------------------------------------------------------------------------

2013 Non-Virginia Executive Management Compensation Program

Page 4 of 5

Effective January 1, 2013

 

Treatment Upon

Termination:

At-Risk Deferred Salary

  

The timing and payment of any unpaid portion of At-Risk Deferred Salary is based
on the reason for termination of employment, as follows:

       

•  Forfeiture Event – All provisionally credited but unpaid At-Risk Deferred
Salary is subject to forfeiture upon the occurrence of an event or conduct
described in the Recapture Agreement;

           

•  Death – All provisionally credited but unpaid At-Risk Deferred Salary is paid
as soon as administratively possible, but not later than 90 calendar days after
the date of death, subject to the terms and conditions of the Recapture
Agreement; and

           

•  Any Other Reason5 – All provisionally credited but unpaid At-Risk Deferred
Salary is paid in accordance with the Approved Payment Schedule, subject to the
performance assessment and reduction process for At-Risk Deferred Salary (see
When Deferred Salary is Paid above) and to the terms and conditions of the
Recapture Agreement.

            In cases of death or Long-Term Disability (as defined in the
Long-Term Disability Plan in effect on the date of termination), the performance
assessment and reduction process for At-Risk Deferred Salary is waived, and
there is no reduction based on either corporate or individual performance.

Treatment Upon Termination:

Fixed Deferred Salary

  

The timing and payment of any unpaid portion of Fixed Deferred Salary is based
on the reason for termination of employment, as follows:

       

•  Forfeiture Event – All provisionally credited but unpaid Fixed Deferred
Salary is subject to forfeiture upon the occurrence of an event or conduct
described in the Recapture Agreement;

           

•  Death – All provisionally credited but unpaid Fixed Deferred Salary is paid
in full as soon as administratively possible, but not later than 90 calendar
days after the date of death, subject to the terms and conditions of the
Recapture Agreement; and

           

•  Any Other Reason5 – All provisionally credited but unpaid Fixed Deferred
Salary is paid in accordance with the Approved Payment Schedule (see When
Deferred Salary is Paid above) and the terms and conditions of the Recapture
Agreement.

            A Covered Officer’s provisionally credited but unpaid Fixed Deferred
Salary will be reduced by 2% for each full or partial month by which the
termination precedes January 31 of the second calendar year following the
calendar year in which the Fixed Deferred Salary is earned.             This
reduction will not be applied in cases of death, Long-Term Disability or
retirement. For purposes of this 2013 Non-Virginia EMCP, a Covered Officer is
considered to have retired when s/he voluntarily terminates employment after
attaining or exceeding 65 years of age, regardless of the Covered Officer’s
length of service.

 

 

5 

Any Other Reason includes, but is not limited to, voluntary terminations,
retirement, Long-Term Disability, and involuntary termination for any reason
other than a Forfeiture Event.



--------------------------------------------------------------------------------

2013 Non-Virginia Executive Management Compensation Program

Page 5 of 5

Effective January 1, 2013

 

Reservation of Rights

and Applicable Law

  

Each Covered Officer’s employment with Freddie Mac is “at-will,” meaning that
either the Covered Officer or Freddie Mac may terminate such employment at any
time with or without cause or notice. Nothing in this Program Document or any
other document referred to or incorporated by reference herein shall be held or
construed to change the at-will nature of any Covered Officer’s employment with
Freddie Mac.

 

Nothing in this Program Document is intended or shall be construed to abrogate
FHFA’s authority to either: (i) modify or terminate any compensation plan or
program (including the 2013 Non-Virginia EMCP); or (ii) disapprove the actual
payment of any form of compensation to be paid pursuant to the 2013 Non-Virginia
EMCP.

 

FHFA retains the right to modify any of the terms and conditions of your
employment, including the right to modify or rescind the terms and conditions of
the 2013 Non-Virginia EMCP as well as the actual payment of compensation to you
pursuant thereto, without giving rise to liability on the part of Freddie Mac.

 

The 2013 Non-Virginia EMCP is subject to and shall be construed in accordance
with: (i) any applicable law and any applicable regulation, guidance or
interpretation of FHFA and/or the United States Department of the Treasury; and
(ii) the substantive laws of the state in which the Covered Officer’s primary
place of employment with Freddie Mac is located, excluding the laws of such
state concerning choice-of-law that would result in the application of the laws
of a different jurisdiction.

 

Payment of Deferred Salary under the 2013 Non-Virginia EMCP is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986 (“Section 409A”), as amended, and, specifically, with the separation pay
exemption and short term deferral exemption of Section 409A, and shall in all
respects be construed, interpreted, and administered in accordance with
Section 409A. Notwithstanding anything in the 2013 Non-Virginia EMCP to the
contrary, payments may only be made pursuant to the 2013 Non-Virginia EMCP upon
an event and in a manner permitted by Section 409A or an applicable exemption.
All payments to be made upon a termination of employment under this Program may
only be made upon a “separation from service” under section 409A. If a Covered
Officer is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i)) at the time of a separation from service, payments
scheduled to be made during the six months following the separation from service
shall, to the extent required by Section 409A, be deferred to and payable on the
first day of the seventh month following the separation from service.

This 2013 Non-Virginia EMCP will be in effect for 2013 and subsequent years
unless and until amended or superseded. By signing below, I acknowledge that I
understand and voluntarily agree to the terms of this 2013 Non-Virginia EMCP,
effective as of January 1, 2013:

 

            

Covered Officer’s Signature

      Date                      

Printed Name

      Title                         

SVP Human Resources Signature

      Date                    

Printed Name

        